Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s elections, with traverse, of Group I, claims 1-8, in the reply filed on May 19th, 2022 are acknowledged. The traversal is on the ground(s) that there would be a serious burden on the Examiner if restriction were not required. The Restriction Requirement is improper and should be withdrawn.  This is not found persuasive because all these inventions listed in this action are independent or distinct for the reasons given (Where a combination as claimed does not require the details of the subcombination as separately claimed and the subcombination has separate utility, the inventions are distinct and restriction is proper if reasons exist for insisting upon the restriction, i.e., there would be a serious search burden if restriction were not required as evidenced by separate classification, status, or field of search, see eMPEP § 806.05(c)) and thus there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Non-elected invention Group II, claims 15-20 have been withdrawn from consideration.  Claims 1-8 and 15-20 are pending.
Action on merits of Group I, claims 1-8 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 08th, 2020 has been considered by the examiner.
Drawings
The drawings filed on 10/08/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0176838, hereinafter as Hong ‘838) in view of Lee (US 2017/0317110, hereinafter as Lee ‘110).
Regarding Claim 1, Hong ’838 teaches a display device, comprising:  
a substrate (Fig. 1 (SUB 1); [0040]) comprising a display area (DA) and a non-display area (NDA) disposed surrounding the display area; 
a fan-out unit (Fig. 1, (DIC); [0053]) disposed in the non-display area (NDA) and comprising a first pad unit (DPA; [0047]) and a first fan-out line (the wires in the NDA area connect to DL; [0042]) electrically connected to the first pad unit (see para. [0049]); 
a first signal line (GL; [0042]) disposed on a different layer from the first fan-out line and comprising a first area overlapping the first fan-out line; 
a first switching element (Fig. 2, (TR); [0044]-[0045]) disposed on the display area (DA) and electrically connected to the first signal line (GL) and a first pixel electrode (PE; [0056]); and 
Thus, Hong ‘838 is shown to teach all the features of the claim with the exception of explicitly the feature: “a color filter overlapping the first area”.
However, Lee ‘110 teaches a color filter (Fig. 16, (CF); [0234]) overlapping the first area
 (see Fig. 16).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hong ‘838 by having a color filter overlapping the first area for the purpose of providing a quality display device (see para. [0070]) as suggested by Lee ‘110.

Regarding Claim 2, Hong ’838 teaches a first connection electrode (Fig. 4, (CE); [0045]) disposed in the non-display area and formed on a same layer as the first pixel electrode (PE), wherein each of the first fan-out line and the first signal line further comprises a first extension portion (CS, see Fig. 1) overlapping the first connection electrode (CE; see Fig. 3; [0061), and the first connection electrode (CE) is in direct contact with the first extension portion of the first fan-out line (see Fig. 4).  
Thus, Hong ‘838 and Lee ‘110 are shown to teach all the features of the claim with the exception of explicitly the feature: “the first connection electrode is in direct contact with the first extension portion of the first signal line”.  
However, it has been held to be within the general skill of a worker in the art to have the first connection electrode is in direct contact with the first extension portion of the first signal line on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 3, Hong ’838 teaches each of the first fan-out line and2Attorney Docket No. P8035USD1 Preliminary Amendment dated October 08, 2020 the first signal line comprises a second extension portion overlapping the first area (see Fig. 1), and wherein the display device further comprises: a drain electrode portion disposed on a same layer as the first signal line; and a first electrostatic transistor (an electrostatic protection thin film transistor; see para. [0055]). It would obvious appear that the electrostatic protection thin film transistor (see para. [0055]) having the control electrode (gate electrode), a source electrode and a drain electrode.
 Thus, Hong ‘838 and Lee ‘110 are shown to teach all the features of the claim with the exception of explicitly the features: “a control electrode connected to the second extension portion of the first fan-out line, an electrode connected to the second extension portion of the first signal line, and another electrode connected to the drain electrode portion”.  
	However, it has been held to be within the general skill of a worker in the art to have the control electrode connected to the second extension portion of the first fan-out line, an electrode connected to the second extension portion of the first signal line, and another electrode connected to the drain electrode portion on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 4, Hong ’838 teaches an electrostatic induction line (ESD).
Thus, Hong ‘838 and Lee ‘110 are shown to teach all the features of the claim with the exception of explicitly the features: “an electrostatic induction line disposed on a same layer as the first fan-out line, wherein the electrostatic induction line is electrically connected to the drain electrode portion”. 
However, it has been held to be within the general skill of a worker in the art to have an electrostatic induction line disposed on a same layer as the first fan-out line, wherein the electrostatic induction line is electrically connected to the drain electrode portion on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 5, Hong ’838 teaches a third extension portion overlapping the electrostatic induction line (ESD) (see Fig. 1), and wherein the display device further comprises: a second electrostatic transistor (ESD). It would obvious appear that the electrostatic protection thin film transistor (see para. [0055]) having the control electrode (gate electrode), a source electrode and a drain electrode.
It has been held to be within the general skill of a worker in the art to have a control electrode connected to the electrostatic induction line, an electrode connected to the third extension portion of the first signal line, and another electrode connected to the drain electrode portion on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 6, Lee ‘110 teaches the color filter is a blue color filter transmitting blue light (see para. [0235]).

	Regarding Claim 7, Lee ‘110 teaches the color filter completely covers the first area.  
Furthermore, it has been held to be within the general skill of a worker in the art to have the color filter completely covers the first area on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 8, Lee ‘110 teaches an insulating layer (OC; [0236]) disposed on the color filter, wherein the insulating layer comprises an organic material or an inorganic material.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim et al. (US 2017/0010497 A1)			
Chang (US 2017/0146868 A1)
Kim et al. (US 2017/0068122 A1)
Chang et al. (US 2008/0158127 A1)
Kwak et al. (US 2007/0040794 A1)	

9.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829